An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-142
                       NORTH CAROLINA COURT OF APPEALS

                            Filed:     2 September 2014

IN THE MATTER OF:

JAMES SPENCER                                   Wake County
                                                No. 13 SPC 05



       Appeal by respondent from order entered 27 June 2013 by

Judge Jacqueline Brewer in Wake County District Court.                         Heard in

the Court of Appeals 11 August 2014.


       Attorney General Roy Cooper, by Assistant Attorney General
       Josephine Tetteh, for the State.

       Parker Poe Adams & Bernstein LLP, by Matthew W. Wolfe and
       Robert A. Leandro, for petitioner Holly Hill Hospital.

       Appellate   Defender  Staples   S.   Hughes,  by                        Assistant
       Appellate Defender Mary Cook, for respondent.


       McCULLOUGH, Judge.


       Respondent      James    Spencer      appeals    from      a    trial    court’s

order, involuntarily committing him to an inpatient facility for

a period not to exceed sixty (60) days.                     Based on the reasons

stated     herein,    we   reverse     the   order     of   the   trial     court    and

remand     this    case    to    the    trial     court     for       the   making   of

appropriate findings of fact.
                                        -2-
                                I.     Background

       On 19 June 2013, Arlene Midgett filed an affidavit and

petition for involuntary commitment in Tyrrell County District

Court.     The affidavit and petition for involuntary commitment

stated that respondent James Edward Spencer was “mentally ill

and dangerous to self or others or mentally ill and in need of

treatment     in     order     to      prevent        further     disability           or

deterioration that would predictably result in dangerousness.”

The affidavit also provided that the Sheriff’s Department had

received    numerous      calls        from    respondent’s           family      about

respondent’s   erratic       behavior.         Respondent       had    walked     to   a

cemetery    where   his   mother       and    brother    are    buried      and   told

deputies that “he was going to sleep on the graves tonight.”

When   deputies     attempted     to    return    respondent          to   his    home,

respondent replied that “they had just as well call Hitler from

the dead and draw guns and go ahead and kill him now.”

       A hearing was held at the 27 June 2013 session of Wake

County District Court.          Dr. Muhammed Saeed examined respondent

at Holly Hill Hospital on 24                 and 25    June 2013.          Dr. Saeed

determined that respondent was mentally ill and suffered from

chronic schizophrenia with an acute exacerbation.                          Dr. Saeed

testified that respondent was “very paranoid” and had “grandiose
                                         -3-
delusions.”        According to Dr. Saeed, respondent threatened the

staff of Holly Hill Hospital as they were attempting to give

respondent his medication.          Consistent with reports contained in

respondent’s       medical    records,     respondent   threatened       that   he

would stab the staff with a pen.                Dr. Saeed recommended that

respondent be committed to inpatient care for a period of sixty

(60) days.

      Respondent’s sister, Auray Midgett, testified that she had

a healthcare power of attorney to act on behalf of respondent.

In   May   2013,    respondent     was   committed    for   six   (6)    days   at

Washington     County        Hospital     in   Plymouth,    North       Carolina.

Respondent    was     released     to    outpatient   treatment,     but    began

calling various state prisons, offices in Washington, D.C. and

President Barack Obama.            Respondent seemed agitated, and based

on   his    behavior,        Ms.   Midgett     petitioned   for     involuntary

commitment on 19 June 2013.

      Angela Spencer, respondent’s daughter, testified that one

evening prior to his commitment in June 2013, respondent was at

her home.     Respondent was agitated and paranoid, and Ms. Spencer

saw him pushing a fingernail file through her cable box.                        She

called the police and respondent voluntarily left her home.
                                      -4-
    Respondent      also   testified      at     his   hearing.      He   did    not

believe he needed to be treated at Holly Hill Hospital, but

rather, preferred to be treated by a psychiatrist he had seen in

the past.

    The trial court entered an order on 27 June 2013, finding

“by clear, cogent and convincing evidence” that “the respondent

contests commitment.         Stipulate to mental illness, a danger to

self, and others, and in need of treatment.”                      The trial court

concluded    that   respondent      was   mentally     ill    and   dangerous     to

himself and others.          Based on the foregoing,               respondent was

involuntarily committed to an inpatient facility for a period

not to exceed sixty (60) days.

    From this order, respondent filed notice of appeal on 25

July 2013.

                              II.    Discussion

    Respondent’s      sole    argument      on   appeal      is   that   the   trial

court erred by involuntarily committing him when the 27 June

2013 order was not supported by sufficient written findings of

fact.   The State and petitioner Holly Hill Hospital agree with

respondent that the findings made in the involuntary commitment

order were insufficient and urge our Court to reverse the trial
                               -5-
court’s order and remand this case to the trial court for the

making of appropriate findings of fact.

    We first note that

         even   though    the   term   for   respondent’s
         involuntary commitment has passed, a prior
         discharge     will    not    render    questions
         challenging     the    involuntary    commitment
         proceeding moot.     When the challenged order
         may form the basis for future commitment or
         may     cause     other     collateral     legal
         consequences for the respondent, an appeal
         of that order is not moot.

In re Allison, 216 N.C. App. 297, 299, 715 S.E.2d 912, 914

(2011) (citations and quotation marks omitted).

              On appeal of a commitment order our
         function is to determine whether there was
         any   competent   evidence   to  support   the
         “facts” recorded in the commitment order and
         whether the trial court’s ultimate findings
         of mental illness and dangerous to self or
         others   were   supported    by  the   “facts”
         recorded in the order.     We do not consider
         whether the evidence of respondent’s mental
         illness and dangerousness was clear, cogent
         and convincing. It is for the trier of fact
         to determine whether the competent evidence
         offered in a particular case met the burden
         of proof.

In re Collins, 49 N.C. App. 243, 246, 271 S.E.2d 72, 74 (1980)

(citations omitted).

    Section 122C-268(j) of the North Carolina General Statutes

provides that

         [t]o support an inpatient commitment order,
                                          -6-
               the court shall find by clear, cogent, and
               convincing evidence that the respondent is
               mentally ill and dangerous to self, as
               defined in G.S. 122C-3(11)a., or dangerous
               to others, as defined in G.S. 122C-3(11)b.
               The court shall record the facts that
               support its findings.

N.C. Gen. Stat. § 122C-268(j) (2013).

       In the case sub judice, the trial court checked the box on

the printed form that reads “[b]ased on the evidence presented,

the Court by clear, cogent and convincing evidence finds these

other facts: the respondent contests commitment.                         Stipulate to

mental illness, a danger to self, and others, and in need of

treatment.”      The trial court did not make additional findings of

fact or record any facts to supporting these findings.

       It is well established that we may not determine whether

the evidence was sufficient because the trial court failed to

make any findings of fact based on the evidence presented at the

27 June 2013 hearing for us to review.                    See In re Booker, 193

N.C.    App.    433,    437,     667 S.E.2d 302,   304-305    (2008).      Thus,

because the trial court’s order is insufficient to support the

trial    court’s       determination     that    respondent      was   dangerous    to

himself and to others, we reverse the trial court’s order and

remand    this     case     to    the    trial    court    for     the     making   of

appropriate findings of fact.              See In re Allison, 216 N.C. App.
                                       -7-
at   300, 715 S.E.2d     at   915    (reversing       and    remanding   for

appropriate findings when the trial court failed to make written

findings    of    fact   or   failed     to   incorporate        by   reference   a

physician’s report in the respondent’s involuntary commitment

order).

                               III. Conclusion

     Because       the    involuntary         commitment     order       contained

insufficient findings of fact to support its determination that

respondent was mentally ill and dangerous to himself and others,

we reverse the order of the trial court and remand this case to

the trial court for the making of appropriate findings.


     Reversed and remanded.

     Judges STEELMAN and ERVIN concur.

     Report per Rule 30(e).